                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   ANOOP MICHAEL JOSEPH,             20-cv-15473 (NLH)
   a/k/a JOSEPH AMOOP
                                     MEMORANDUM OPINION & ORDER
                 Petitioner,

        v.

   THE ATTORNEY GENERAL OF THE
   STATE OF NEW JERSEY, et al.,

                 Respondents.


APPEARANCES:

Anoop Michael Joseph
a/k/a Joseph Amoop
JP8071
SCI @ Rockview
1 Rockview Place
Bellefonte, PA 16823

     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Anoop Michael Joseph, also known as

Joseph Amoop, filed a petition for writ of habeas corpus under

28 U.S.C. § 2254 on November 4, 2020, see ECF No. 1; and

     WHEREAS, the Court granted Petitioner’s request to stay the

§ 2254 petition pending exhaustion of state court remedies, see

ECF No. 2; and

     WHEREAS, Petitioner has filed an amended petition for writ

of habeas corpus.   ECF No. 3.   The Court infers that Petitioner
has completed his state court proceedings and will reopen the §

2254 proceedings; and

     WHEREAS, the Court will not instruct the State to respond

at this time as it must review the amended petition under 28

U.S.C. § 2254 Rule 4.   This review shall occur in due course,

      THEREFORE, IT IS on this    7th    day of May, 2021

     ORDERED that the Clerk shall reopen these proceedings; and

it is further

     ORDERED that no answer from the State is required at this

time; and it is finally

     ORDERED that the Clerk shall sent a copy of this Order to

Petitioner by regular mail.




                                       s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
